Title: To Thomas Jefferson from Isaac Cox Barnet, 10 September 1802
From: Barnet, Isaac Cox
To: Jefferson, Thomas


          
            Sir,
            Bordeaux September 10th. 1802.
          
          I received with lively sensibility, the honourable mark of confidence and good opinion you have been pleased to confer upon me by appointing me to the Commercial Agency of Antwerp.—
          
          It was the more impressive from my having received no previous notice from any person and I esteem it the more flattering from a hope that my past conduct has merited your approbation and been the principal agent in restoring me to a situation where I may again be useful to my Country—a situation which, from present prospects, is the most disirable for a commercial establishment and in which, Sir, under the auspices of your fostering Administration, I may hope to acquire the means of supporting my family, whilst my only ambition will be to merit your continued patronage.—
          I am using all diligence to repair to my Post—and am proud today that I go with the kind wishes of the people of Bordeaux who have ever honoud me with their good opinion.—If, Sir, I am so fortunate as to sec[ure] yours and gain that of my fellow Citizens [. . .]—my political happiness will be compleat when [I can?] acquire that also of the people of my new residence. Accept Sir, the [effu?]sions of a grateful heart, and the assurances of my [. . .] respect & dévouement.
          
            I. Cox Barnet
          
        